Simmons, C. J.
1. In a railroad yard in which there are several tracks in continuous use for the purpose of storing and switching cars and making up trains and the like, and where the dangerous character of the place is manifest and obvious, there can be no implied license to the public to cross the tracks either through open spaces casually left between the cars or under or over the cars. In order to render the company liable for injury caused to a person who was passing between two cars in such a yard, and whose presence and danger were unknown to the agents and employees of the company, there must be proof of an express license from the company, Central R. Co. v. Rylee, 87 Ga. 491; 3 Elliott, Railroads, § 1258.
2. Under such circumstances, the company owed to the injured person no duty except not to hurt him wilfully or negligently after he was discovered or his danger known. Rome R. Co. v. Tolbert, 85 Ga. 447.

Judgment affirmed.


All the Justices concurring.